Title: James Madison to James Hillhouse, 17 May 1830
From: Madison, James
To: Hillhouse, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                17th. May 1830.
                            
                        
                        
                        I have received your letter of the 10th. instant with the pamphlet containing the proposed amendments of the
                            Constitution of the United States, on which you request my opinion and remarks.
                        Whatever pleasure might be felt in a fuller compliance with your request, I must avail myself of the pleas of
                            the age I have reached, and of the controul of other engagements, for not venturing on more than the few observations
                            suggested by a perusal of what you have submitted to the public.
                        I readily acknowledge the ingenuity which devised the plan you recommend and the strength of reasoning with
                            which you support it. I cannot however but regard it as liable to the following remarks.
                        1. The first that occurs, is that the large States would not exchange the proportional agency they now have
                            in the appointment of the Chief Magistrate, for a mode placing the largest and smallest States on a perfect equality in
                            that Cardinal transaction. New York has in it, even now, more than thirteen times the weight of several of the States, and
                            other States according to their magnitudes, would decide on the change with correspondent calculations & feelings.
                            The difficulty of reconciling the larger States to the equality in the Senate is known to have been the most threatening
                            that was encountered in framing the Constitution. It is known also that the powers committed to that Body, comprehending
                            as they do, Legislative, Executive and Judicial functions, was among the most serious objections with many to the adoption
                            of the Constitution.
                        2. As the President elect would generally be without any previous evidence of National confidence, and have
                            been in responsible relations only to a particular State, there might be danger of State partialities, and a certainty of
                            injurious suspicions of them.
                        3. Considering the ordinary composition of the Senate, and the number (in a little time nearly 20) out of
                            which a single one was to be taken by pure chance; it must often happen, that the winner of the prize would want some of
                            the qualities necessary to command the respect of the nation, and possibly be marked with some of an opposite tendency. On
                            a review of composition of that Body thro’ the successive periods of its existence, (antecedent to the present which may
                            be an exception) how often will names present themselves, which would be seen with mortified feelings at the head of the
                            Nation. It might happen, it is true, that in the choice of Senators an eventual elevation to that important trust, might
                            produce more circumspection in the State Legislatures. But so remote a contingency could not be expected to have any great
                            influence; besides that there might be States not furnishing at the time, characters which would satisfy the pride or
                            inspire the confidence of the States and of the people.
                        4. A President not appointed by the Nation & without the weight derived from its selection and
                            confidence, could not afford the advantage expected from the qualified negative on the acts of the Legislative branch of
                            the Government. He might either shrink from the delicacy of such an interposition, or it might be overruled with too
                            little hesitation by the body checked in its career.
                        5. In the vicissitudes of party, adverse views & feelings will exist between the Senate &
                            President. Under the amendments proposed, a spirit of opposition in the former to the latter, would probably be more
                            frequent than heretofore. In such a State of things, how apt might the Senate be to embarrass the President, by refusing
                            to concur in the removal of an obnoxious officer; how prone would be a refractory officer having powerful friends in the
                            Senate to take shelter under that authority and bid defiance to the President; and with such discord and anarchy in the
                            Executive department, how impaired would be the security for a due execution of the laws?
                        6. On the supposition that the above objection, would be over–balanced by the advantage of reducing the power
                            and the patronage now attached to the Presidential office; it has generally been admitted that the Heads of Departments at
                            least, who are at once the associates and organs, of the Chief Magistrate, ought to be well disposed towards him, and not
                            independent on him. What would be the situation of the President, and what might be the effect on the Executive business,
                            if those immediately around him, and in daily consultation with him, could, however adverse to him, in their feelings and
                            their views, be fastened upon him, by a Senate disposed to take side with them? The harmony so expedient between the
                            President and Heads of Departments, and among the latter themselves, has been too liable to interruption under an
                            organization apparently so well providing against it.
                        I am aware that some of these objections might be mitigated, if not removed; but not I suspect in a degree,
                            to render the proposed modification of the Executive Department, an eligible substitute for the one existing. At the same
                            time I am duly sensible of the evils incident to the existing one, and that a solid improvement of it is a desideratum
                            that ought to be welcomed by all enlightened patriots.
                        In the mean time I cannot feel all the alarm you express at the prospect for the future, as reflected from
                            the mirror of the past. It will be a rare case that the Presidential contest will not issue in a choice that will not
                            discredit the Station, and not be acquiesced in by the unsucessful party, foreseeing as it must do, the appeal to be again
                            made at no very distant day, to the will of the Nation. As long as the Country shall be exempt from a Military force
                            powerful in itself, and combined with a powerful faction, liberty and peace will find safeguards in the Elective resource,
                            and the spirit of the people. The dangers, which threaten our political system, least remote, are perhaps of other sorts
                            and from other sources.
                        I will only add to these remarks, what is indeed sufficiently evident, that they are too hasty and too crude
                            for any other than a private and that an indulgent eye.
                        Mrs. Madison is highly gratified by your kind expressions towards her, & begs you to be assured that
                            she still feels for you that affectionate friendship with which you impressed her many years ago. Permit me to join her in
                            best wishes for your health & every other happiness.
                        
                        
                            
                                James Madison
                            
                        
                    